United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3053
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

              Betty Jerrine Heart, also known as Betty Jerrine Mulluk

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                     for the District of North Dakota - Western
                                    ____________

                            Submitted: March 14, 2022
                               Filed: June 2, 2022
                                 [Unpublished]
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       At Betty Heart’s second revocation hearing, the district court 1 sentenced her
to six months in prison and eight months of supervised release. Heart challenges the
substantive reasonableness of her supervised release. We affirm.

      1
        The Honorable Daniel M. Traynor, United States District Judge for the
District of North Dakota.
       Heart was sentenced to ten months in prison and two years of supervised
release for assaulting a police officer. She served her prison term, but then violated
the terms of her release by testing positive for drugs and alcohol. Her revocation
sentence was three months in prison and one year of supervised release. After that
prison term ended, she violated again—this time by getting kicked out of two
treatment centers; using meth, alcohol, and inhalants; and failing a drug test. At the
revocation hearing, the Government, Probation Office, and Heart all requested a
sentence without supervised release because Heart had not been able to successfully
complete supervised release in the past. But the district court, citing Heart’s extreme
substance abuse problem and need for treatment, sentenced her to six months in
prison followed by eight months of supervised release. Heart challenges her
supervised release sentence on substantive reasonableness grounds.

       We review the substantive reasonableness of a supervised release sentence for
abuse of discretion. United States v. Thunder, 553 F.3d 605, 607 (8th Cir. 2009). A
district court abuses its discretion when it (1) “fails to consider a relevant factor that
should have received significant weight;” (2) “gives significant weight to an
improper or irrelevant factor;” or (3) “considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.” United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (citation omitted).

       At the revocation hearing, the district court discussed Heart’s addiction
problems, the need for treatment following her release, and Heart’s desire to further
her education—all appropriate considerations under § 3553(a). See United States v.
Parson, 343 F. App’x 163, 165 (8th Cir. 2009) (per curiam) (unpublished); 18 U.S.C.
§ 3553(a)(2)(D). Heart argues that the district court failed to give appropriate weight
to the parties’ sentencing recommendation and to her willingness to seek treatment.
But the court is not bound by the parties’ recommendations. United States v. Gentile,
388 F. App’x 557, 558 (8th Cir. 2010) (per curiam) (unpublished). It was not an
abuse of discretion for the court to decide that, even though supervised release had
not been effective before, another attempt was appropriate.
                                           -2-
       Heart also cites her demonstrated desire to get addiction treatment as evidence
that supervised release is unnecessary. Shortly before her revocation hearing, Heart
took the initiative to apply for, and was accepted into, a residential treatment facility.
But the magistrate judge denied her motion to delay the hearing pending her
treatment, and she lost her spot at the facility. 2 Still, the district judge did not err by
giving Heart’s desire for treatment too little weight. Heart tried treatment before
while on supervised release, but had twice failed to complete the program. There is
nothing in the record showing that her circumstances differed so dramatically this
time that supervised release was unnecessary. Because the district court did not
abuse its discretion, we affirm.
                         ______________________________




       2
           Heart does not challenge the magistrate judge’s decision on appeal.
                                           -3-